118 F.3d 1575
Michael Derzack, Karen Derzackv.County of Allegheny Children and Youth Services, Mary E.Freeland, Director, County of Allegheny Children and YouthServices, a/k/a Mary E. Garland, Marcia Studivant-Anderson,Regional Director, County of Allegheny Children and YouthServices, Tracey Vorpagel, Caseworker for County ofAllegheny Children and Youth Services, Daniel Krikston,Deputy Director, County of Allegheny Children and Youth Services,
NO. 96-3761
United States Court of Appeals,Third Circuit.
June 20, 1997

1
Appeal From:  W.D.Pa. ,No.94cv00943 ,


2
Lee, J,

173 F.R.D. 400

3
Affirmed.